Citation Nr: 1634214	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1949 and from May 1953 to January 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied entitlement to a TDIU.  

In December 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

In January 2016 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include prostate cancer with impotence status post prostatectomy, rated as 60 percent disabling; rectal radiation burns with nerve trauma and fecal incontinence associated with prostate cancer with impotence status post prostatectomy, rated as 60 percent disabling; tinnitus rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable; resulting in a combined schedular evaluation for compensation of 90 percent.

2.  The Veteran completed four years of college and was last gainfully employed as a real estate agent in 1993, with no other job experience.  

3.  For the entire period covered by this claim, the Veteran's service-connected disabilities have, as likely as not, precluded him from maintaining substantially gainful employment consistent with his education and work history.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected disabilities include prostate cancer with impotence status post prostatectomy, rated as 60 percent disabling; rectal radiation burns with nerve trauma and fecal incontinence associated with prostate cancer with impotence status post prostatectomy, rated as 60 percent disabling; tinnitus rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The combined schedular disability rating is 90 percent.  As the Veteran has at least one disability rated as 60 percent disabling; and, a combined rating of 90 percent, he meets the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history.  

According to the Veteran's October 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he completed four years of college; however, his only work experience was that of a real estate salesman.  

A VA examiner in October 2014 assessed the Veteran's prostate cancer residuals and the resultant urinary and fecal incontinence.  The examiner found that the Veteran's impairment of sphincter control was moderate in severity and has worsened, but opined that the Veteran's condition would not preclude sedentary employment, employment in a loosely supervised situation, or employment requiring little interaction with the public.  

A VA examiner in April 2016 noted that the Veteran's urinary leakage results in a daytime voiding interval of less than one hour, and nighttime awakening to void three to four times per night.  The examiner also noted impairment of rectal sphincter control resulting in constant slight leakage necessitating a pad.  The examiner opined that the Veteran's history of prostate cancer/radical prostatectomy with radiation treatment has caused him to have urinary incontinence which affects his ability to find employment due to the fact that it is difficult to find work that will accommodate his disability; however, the examiner opined that it did not impact his ability to perform all aspects of sedentary work such as typing, filing, answering the phone, and greeting customers.  

The Veteran maintains that he is no longer able to perform his job as a real estate agent due to his service-connected residuals of prostate cancer, which include severe fecal and urinary incontinence.  The Veteran asserts that he is no longer able to interact with clients or perform basic tasks of showing houses in the real estate market due to his fecal and urinary incontinence.  For example, he cannot climb stairs in a house, which is a basic requirement for his profession.  See November 2014 VA Form 21-4138 - Statement in Support of Claim.  

In another statement, received in May 2016, the Veteran indicated that he must change his incontinence pads frequency, normally every hour, to prevent leakage onto his garments due to over-saturation.  The Veteran also reported that his fecal problem occurs on a "no-notice irregular basis" which necessitates the use of a second pad in that area, which he also changes several times a day and occasionally during the night.  The Veteran also noted that as a result of the many interruptions at night with frequent urination and changing of pads, he is fatigued during the day and requires a daily nap.  Finally, the Veteran noted that he is mostly confined to his home for fear of embarrassment caused by urine and fecal leakage.  

After considering all of the evidence of record, including the Veteran's statements and the VA opinions, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities preclude his performance of substantially gainful employment for the entire period covered by this claim.  In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

As noted above, VA examiners opined that the Veteran's service-connected prostate cancer residuals of constant fecal and urinary leakage would not preclude sedentary forms of employment; however, these opinions do not take into account the Veteran's overall disability picture and work history.  The Veteran's only employment has consisted of showing houses as a real estate agent.  According to the Veteran's statements, he is no longer able to climb stairs which can reasonably be considered a usual necessity to showing houses for sale.  Further, the Veteran's condition causes daytime fatigue because he is up during the night to void multiple times.  Finally, the Veteran asserts that his fecal and urinary incontinence causes great embarrassment because he can have accidents without warning.  In this regard, the Veteran is certainly competent to describe the severity and frequency of his urinary and fecal leakage as these are the types of symptoms that can be sensed, and do not require medical expertise to diagnose.  Furthermore, the Board cannot find any reason to doubt the Veteran's credibility in this regard.  

Thus, while the Veteran may have the capability to work at a desk job answering phones, filing, or typing, the examiner in 2014 specifically noted that finding this type of gainful employment with the type of accommodations necessary would be difficult.  Further, the examiners only considered whether the Veteran general incontinence would preclude sedentary employment, but did not consider the other factors, symptoms and impairment such as the uncertainty of when his incontinence condition will occur without notice, the lack of such sedentary work experience, as well as the Veteran's assertion that he is unable to climb stairs without fecal and/or urinary leakage; and, notably, the fear of being embarrassed in public when an accident occurs with no warning.  These are other significant factors that must be considered when making a determination as to unemployability.  

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the functional and occupational impairment caused by the service-connected disabilities would preclude the ability to secure or follow substantially gainful employment.  The Board finds it significant, and persuasive, that the Veteran has daytime fatigue as a result of interrupted sleep due to having to void multiple times during the night.  In addition, the evidence shows that the Veteran has both urinary and fecal incontinence which affects him on a daily basis and can occur suddenly.  The Veteran has credibly and competently testified as to the symptoms and impairment and has also indicated that he is afraid to leave his home because he never knows when he will have an embarrassing accident.  

Finally, while the VA examiners in 2014 and 2016 opined that the Veteran was able to do sedentary work if given reasonable accommodations, the Board finds significant that the Veteran's particular work experience has never involved sedentary employment.  

Thus, given the evidence regarding the frequency and severity of the symptoms and impairment caused by the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the preponderance of the evidence supports the Veteran's claim, and he is entitled to an award of a TDIU.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.   


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a TDIU is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


